IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00142-CR
 
Adam Martinez,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 54th District Court
McLennan County, Texas
Trial Court No. 2004-522-C
 

MEMORANDUM  Opinion

 
On May 4, 2007, Appellant Adam Martinez filed a
notice of appeal of the trial court’s June 5, 2006 order that, in effect,
garnishes funds from Martinez’s inmate trust account to satisfy court costs
from his May 25, 2004 robbery conviction.  See Tex. Gov’t Code Ann. § 501.014(e) (Vernon 2004).
We notified Martinez that his appeal was subject
to dismissal for want of jurisdiction because his notice of appeal was not
timely filed.  See Tex. R. App.
P. 26.1, 26.2(a)(1); see also Abdullah v. State, 211
S.W.3d 938 (Tex. App.—Texarkana 2007, no pet.) (treating appeal of similar
order as civil appeal).  In a response, Martinez asserts that he can bring a
restricted appeal because the State ceased garnishing his funds in February
2007, which he says in effect nonsuited its claim on Martinez’s inmate trust
account funds.  See Tex. R. App.
P. 26.1(c), 30.  Martinez asserts that his notice of appeal was filed
within six months after the purported nonsuit, which he claims is not final to
this day because an order granting nonsuit has not been entered and such an
order triggers appellate deadlines.  See In re Bennett, 960 S.W.2d 35,
38 (Tex. 1997).
We are not persuaded by Martinez’s nonsuit analogy
that we have jurisdiction of this appeal; any relief must be sought in a
different proceeding.  Cf., e.g., In re Keeling, --- S.W.3d ---, 2007 WL
1628786
(Tex. App.—Waco June 6, 2007, orig. proceeding) (granting mandamus relief on
similar order for payment of court costs out of inmate trust fund account). 
This appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
Before Chief Justice
Gray,
            Justice
Vance, and
            Justice Reyna
            (Chief
Justice Gray concurs in the judgment only, without a separate opinion.)
Appeal dismissed 
Opinion delivered and
filed August 1, 2007
Do not publish
[CRPM]